Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2019 was filed is reviewed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHO (US 2014/0022345).
Claim 1:
CHO (US 2014/0022345) teaches the following subject matter carry out by a method (figure 18-19):
receiving, at an information handling device, drawing input (figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn)
identifying, using a processor, at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
determining, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
notifying, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).



Claim 2:
wherein the drawing input corresponds to a drawing created by the user (figure 2 and 0057 teaches hand-drawn sketch by user; figure 7 and 0075-0076 teaches more user hand sketches).


wherein the factual anomaly is associated with at least one anomaly selected from the group consisting of size of the at least one object, color of the at least one object, position of the at least one object, and an effect of the at least one object (figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape of the associated object).

Claim 4:
identifying a context associated with the drawing input (0125 teaches digital image processing apparatus capable of delivering an environment, where the sense of change of display pages of the physical object; 0128 teaches how the context of  is consider by the motion of the user);
comparing an attribute of the at least one object in the drawing input to an attribute of another object in the drawing input (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch and 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, such difference is view as comparing; figure 7 and 0075-0076 teaches attribute such as color is considered); and
determining, based on the comparison, whether the attribute of the at least one object is factually compatible with the context (0076 teaches where attribute such as color of the sun to be yellow and heart as red is determined).


wherein the notifying comprises explaining why the factual anomaly exists (figure 7 and 0076 teaches recognized of sketch object and offer proper color; 0078 and figure 7B further teaches virtual guide image as additional information on the hand-drawn sketch and refer to an image to allow user to easily complete sketch. This guide of color and offer of image to help complete sketch show that factual knowledge is predetermined and virtual image processing continuously monitor to correct/notify the user).

Claim 6:
wherein the notifying comprises suggesting an adjustment to an attribute of the at least one object to eliminate the factual anomaly (figure 7 and 0076 teaches suggest color; 0078 teaches provide image to assist with complete the sketch. Both display/notification show guidance/adjustment to user to apply the right color or finish the drawing that is considered factual).
Claim 7:
wherein the notifying comprises presenting a factually correct image that does not comprise the factual anomaly (0078 teaches provide image to assist with complete the hand-drawn sketch. The provide image is factual.).

wherein the presenting the factually correct image comprises at least one of: removing an object from the drawing input, adding an object to the drawing input, and adjusting an attribute of the at least one object (0013 teaches attribute such as color, brightness, pattern of background are considered from the recognized hand-drawn sketch; figure 7 and 0076 teaches attribute such as color (yellow for sun and red for heart) for adjusting in order to be factual; 0078 teaches provide image to assist the user to sketch the object to be factual).

Claim 11:
CHO (US 2014/0022345) teaches the following subject matter carry out by an apparatus (figure 17):
An apparatus, comprising:
at least one processor (figure 17 part 178 processor); and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising (figure 17 part 171 storage unite/storage medium; 0121-0122 teaches different  parts of the apparatus with different storage to carry out the method and for storage of sketches and virtual guide image; 0123 teaches the protocols/program code):
computer readable program code configured to receive drawing input (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
computer readable program code configured to identify at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
computer readable program code configured to determine, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
computer readable program code configured to notify, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).




CHO (US 2014/0022345) teaches the following subject matter carry out by a computer program product (0010 teaches carrying out operation steps/programs):
A computer program product, comprising:
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising (figure 17 with storage and processor; 0010 teaches the apparatus carrying out the operation steps):
computer readable program code configured to receive drawing input (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
computer readable program code configured to identify at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
computer readable program code configured to determine, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
computer readable program code configured to notify, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).

Claim 13:
wherein the factual anomaly is associated with at least one anomaly selected from the group consisting of a size of the at least one object, a color of the at least one object, a position of the at least one object, and an effect of the at least one object (figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape of the associated object; above address size).

Claim 14:
identifying a context associated with the drawing input (0125 teaches digital image processing apparatus capable of delivering an environment, where the sense of change of display pages of the physical object; 0128 teaches how the context of  is consider by the motion of the user)
comparing an attribute of the at least one object in the drawing input to an attribute of another object in the drawing input (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch and 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, such difference is view as comparing; figure 7 and 0075-0076 teaches attribute such as color is considered); and
determining, based on the comparison, whether the attribute of the at least one object is factually compatible with the context (0076 teaches where attribute such as color of the sun to be yellow and heart as red is determined).

Claim 15:
wherein the notifying comprises explaining why the factual anomaly exists (figure 7 and 0076 teaches recognized of sketch object and offer proper color, where recognized and color is explain factual exists; 0078 and figure 7B further teaches virtual guide image as additional information on the hand-drawn sketch and refer to an image to allow user to easily complete sketch. This guide of color and offer of image to help complete sketch show that factual knowledge is predetermined and virtual image processing continuously monitor to correct/notify the user).

Claim 16:
wherein the notifying comprises suggesting an adjustment to an attribute of the at least one object to eliminate the factual anomaly (figure 7 and 0076 teaches suggest color; 0078 teaches provide image to assist with complete the sketch. Both display/notification show guidance/adjustment to user to apply the right color or finish the drawing that is considered factual).

Claim 17:
wherein the notifying comprises presenting a factually correct image that does not comprise the factual anomaly (0078 teaches provide image to assist with complete the hand-drawn sketch. The provide image is factual).

Claim 18:
wherein the presenting the factually correct image comprises at least one of: removing an object from the drawing input, adding an object to the drawing input, and adjusting an attribute of the at least one object (0013 teaches attribute such as color, brightness, pattern of background are considered from the recognized hand-drawn sketch; figure 7 and 0076 teaches attribute such as color (yellow for sun and red for heart) for adjusting in order to be factual; 0078 teaches provide image to assist the user to sketch the object to be factual).

Claim 20:
CHO (US 2014/0022345) teaches the following subject matter carry out by a method (figure 18-19):
A method:
providing, to a user by means of an information handling device, an instructional prompt to create a drawing, wherein the instructional prompt specifies at least one object to be included in the drawing and at least one attribute associated with the at least one object (0011 teaches virtual guide image that is view as instruction prompt to provide user means of information; 0125 teaches sensing unit/information handling device for hand-drawn sketch and convert to digital image);
receiving, at the information handling device and responsive to the providing, drawing input from the user (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
determining, using a processor, whether a factual anomaly exists in the drawing input, wherein the determining comprises determining whether the drawing input contains the at least one object and whether the at least one object comprises the at least one attribute (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
automatically adjusting, responsive to determining that a factual anomaly exists, the drawing input to a factually correct drawing (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
presenting the automatically adjusted drawing input to the user (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pavlidis et al (US 6.995.762) teaches Measurement of dimensions of solid objects from two-dimensional image(s)
Ouyang et al (US 2012/0141032) teaches SKETCH RECOGNITION SYSTEM. Figures 1a-b, figure 5, figure 10b
Bourgault (US 2013/0338960) teaches APPARATUS AND METHOD FOR OVERLAYING TOUCH-SCREEN INPUT WITH DIGITAL DISPLAY OF AN NDT/NDI INSTRUMENT. Figure 4
Wu et al (US 2014/0169677) teaches PERCEPTUAL BIAS LEVEL ESTIMATION FOR HAND-DRAWN SKETCHES IN SKETCH-PHOTO MATCHING. Figure 4 part 412
Anderson et al (US 2015/0131913) teaches INTERACTIVE DRAWING RECOGNITION USING STATUS DETERMINATION
Komatsu (US 2015/0139534) teaches IMAGE PROCESSING APPARATUS, IMAGING APPARATUS AND DISTANCE CORRECTION METHOD. Figure 3
Mizuo (US 20160171749) teaches IMAGE PROCESSING APPARATUS, METHOD OF CONTROLLING SAME, AND STORAGE MEDIUM. Figure 16a-b
Gharavi-Alkhansari et al (US 2016/0189342) teaches AUTOMATIC SCALING OF OBJECTS BASED ON DEPTH MAP FOR IMAGE EDITING. Figure 2a-b

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663